Tuck, J.
I dissent from so much of the above opinion as places a construction on the deed from Waters to Speed.
A motion was made, during the term by the counsel for the appellee, for a re-argument of this case. At the hearing of this motion before Bowie, C. J., Bartol, Goldsborough and Cochran, J., the court overruled the same, and said that they would adhere to the rule adopted by the Supreme Court of the United States in the case of Brown vs. Aspden, 14 How., 25, viz: That a re-arguinent, of a case decided by this court, will not be granted unless a member of the court who concurred in the judgment desires it, and, when that is the case, it will be ordered without waiting for the application of counsel.